Justice RICE,
dissenting.
In 1967, the Colorado Legislative Council warned that "excessive government secrecy, especially when imposed arbitrarily by elect*1094ed or administrative officials, can endanger the freedom of speech concept embodied in the first amendment and may threaten democracy generally." Colo. Legis. Council, Open Pub. Records for Colorado, Research Publ'n. No. 126, at xi 11 (1967) ("OPRC "). Worried that Colorado courts would fail to recognize the "people's right to know" about the conduct of their governmental representatives, the Council implored the General Assembly to enact broad legislation to guarantee the press and the public the "ultimate right of access" to records of governmental conduct, denial of which would be "the exception rather than the rule" and of which public officials would bear the burden of justifying. Id. at xi-xil 15. The legislature agreed and enacted the Council's proposed bill, now codified as the Colorado Open Records Act, see-tions 24-72-200.1 to -206, CRS. (2010) ("CORA"). Ch. 66, 1968 Colo. Sess. Laws 201-04.
Today, the majority casts aside the legislature's attempt to ensure transparency in Colorado government. By doing so, the majority creates an incentive for public officials to shield records of phone conversations about official business by intermingling them with records of personal calls, essentially affording the opportunity to purchase an unwritten exception to CORA for the price of a monthly cell phone plan. Because this interpretation is squarely at odds with the legislature's intent in enacting the statute, I respectfully dissent.
I.. Facts and Procedural Posture
In 2008, Karen Crummy, a reporter for the Denver Post (collectively, the "Post"), asked then-Colorado Governor Bill Ritter to turn over bills for his personal cell phone account that contained itemized listings of phone calls during which Gov. Ritter had conducted official state business, including the telephone number of the party to whom he had spoken, the date and time of the conversation, and various other metadata about the calls.1 Gov. Ritter refused to turn over the bills, so the Post sued Gov. Ritter under CORA, seeking to compel him to produce the bills.
In its initial complaint, the Post summarily asserted that Gov. Ritter, as an elected official of the state, "made, maintained, or kept" the records "for use in the exercise of functions authorized by law," and therefore that the bills were public records subject to dis-clogure under CORA. The trial court dismissed the claim with prejudice, holding that, "as a matter of law, [the bills] are likely not 'public records within the meaning of CORA."
The Post then requested leave to amend the original complaint, attaching a proposed amended complaint that detailed the means by which Gov. Ritter allegedly "made," "maintained," and "kept" the bills in the exercise of official functions and argued that Gov. Ritter could redact any personal calls listed on bills The trial court denied the Post's request on futility grounds, holding that the proposed amended complaint was equally deficient under CORA. The Post then appealed to the court of appeals, which affirmed the trial court's judgment. We granted certiorari review of the court of appeals holding.
II. Analysis
Section 24-72-208 requires that "[alll public records shall be open for inspection by any person at reasonable times." (emphasis added). In turn, section 24-72-202(6)(a)(D) defines "public records" as "all writings made, maintained, or kept by the state, any agency, institution, ... or political subdivision of the state ... for use in the exercise of functions required or authorized by law or administrative rule or involving the receipt or expenditure of public funds." See also Denver Publ'g Co. v. Bd. of Cnty. Comm'rs, 121 P.3d 190, 195 (Colo.2005). Section 24-72-202(6)(a)(II) explicitly includes "the correspondence of elected officials" within the seope of "public records" so long as the correspondence has "a demonstrable connec*1095tion to the exercise of functions required or authorized by law or administrative rule [or] . involve[s] the receipt or expenditure of public funds." 2 To cireumvent debates over whether or not particular correspondence and other public records are "writings," seetion 24-72-202(7) defines "writings" to "mean[ ] and include{[ ] all books, papers, maps, photographs, cards, tapes, recordings, or other documentary materials, regardless of physical form or characteristics."
In order to survive a motion to dismiss, a plaintiff seeking to invoke CORA to compel disclosure of writings in the possession of a public official must demonstrate that the writings are "likely" public records under the meaning of the statute. Denver Publ'g Co., 121 P.3d at 199 (citing Wick Commc'ns Co. v. Montrose Cnty. Bd. of Cnty. Comm'rs, 81 P.3d 360, 362 (Colo.2003)). To do so, the plaintiff must demonstrate that the writings are "made, maintained, or kept" by the official in his public capacity. Id. (citing Wick, 81 P.3d at 866). Given the early stage of litigation at which a plaintiff must clear this hurdle, however, the plaintiff need not demonstrate that the records are "definitively" public records-only that they are "likely" so. Wick, 81 P.3d at 864. The trial court must accept the plaintiff's factual allegations as true for the purpose of evaluating whether the writings at issue are likely public ree-ords. See Pub. Serv. Co. v. Van Wyk, 27 P.3d 377, 386 (2001) (citing Dorman v. Petrol Aspen, Inc., 914 P.2d 909, 911 (Colo.1996)). If the allegations are sufficient, the burden shifts to the official to make a contrary showing. See Wick, 81 P.3d at 362.
Here, there is no doubt that the bills sought by the Post in this case are documentary materials of Gov. Ritter's telephonic correspondence that constitute "writings" under the meaning of CORA. Accordingly, this case centers on whether the Post sufficiently alleged that Gov. Ritter "made, maintained, or kept" the bills, and if so, that his doing so was "demonstrabl[y] connect[ed] to the exercise of functions required or authorized by law or administrative rule [or] ... involve[d] the receipt or expenditure of public funds."
The Post advances two theories of how the phone bills at issue are "public records" under the meaning of CORA. First, the Post alleges that Gov. Ritter "made" the bills by placing the underlying phone calls, which necessarily caused the phone company to record the information contained in the bills. Because the Post seeks only records of calls directly connected to Gov. Ritter's work on state business as the elected governor of Colorado and readily concedes that Gov. Rit-ter may redact any portion of the requested bills that documents phone calls that the governor made in a non-official capacity, the Post alleges that, as a matter of logical necessity, Gov. Ritter therefore "made" the relevant records in his official capacity. Second, the Post argues that Gov. Ritter "kept" the phone records in his official capacity by storing copies of the records as a memoriali-zation of his conversations regarding official business for possible future use in response to allegations of misconduct on his part.
A. - Gov. Ritter's Phone Bills as "Made" Public Records
The majority rejects the Post's first allegation by narrowly limiting the seope of "made" public records to writings that an official "create[s] or fashions[s] or direct[s the] creation or fashioning of." Maj. op. at 1091. On that basis, the majority concludes that Gov. Ritter did not "make" the phone records at issue in this case. Id. at 1092-98. This conclusion is a failure of both statutory construction and application.
While we often attempt to interpret the legislature's intent in using a particular statutory term by turning to the term's dictionary definition, that mode of interpretation is helpful only to illustrate the commonly-accepted meaning of an unambiguous term, not to select between several plausible meanings of an ambiguous term. Here, the majority exclusively relies on Webster's Third New International Dictionary, which provides some twenty-seven definitions for the term "make," 1363-64 (2002), settling on the fourth definition-to "create" or "bring (a material thing) into being by forming, shaping, or altering material"-and rejecting the *1096remaining twenty-six, thereby concluding that the term "made" does not encompass Gov. Ritter's conduct with respect to the phone bills at issue. Yet, Webster's second definition, similarly applied, would define "ma[king]" a writing as simply "causling it] to exist, occur, or appear," see id., as Gov. Ritter no doubt did to the phone records at issue by placing each phone call described in the records. In this case, the dictionary does not, as the majority asserts, clarify the commonly-accepted meaning of the term "made," maj. op. at 1091, but rather illustrates its ambiguity.
When interpreting a general-purpose statutory term like "made" that is susceptible to numerous definitions, we read the term in the context of the statutory scheme as a whole and attempt to give the term the meaning intended by the legislature. See People v. Williamson, 249 P.3d 801, 808 (Colo.2011) (citing Klinger v. Adams Cnty. Sch. Dist. No. 50, 130 P.3d 1027, 1031 (Colo.2006); People v. Luther, 58 P.3d 1013, 1015 (Colo.2002)). If necessary, we turn to the history of the legislation to help iluminate the legislature's intent. Romero v. People, 179 P.3d 984, 986 (Colo.2007) (citing Grant v. People, 48 P.3d 543, 546 (Colo.2002)).
In its cursory investigation of the legislature's intent in enacting CORA, the majority concludes that its narrow definition of the term "made" to mean "created or fashioned" necessarily follows from the legislature's use of the term "writings." Maj. op. at 1091. This conclusion, however, implies a narrow conceptualization of the term "writings" as documents physically penned by an official or his subordinate. The majority fails to properly consider the legislature's broad definition of the term "writings," which "means and includes all books, papers, maps, photographs, cards, tapes, recordings, or other documentary materials, regardless of physical form or characteristics." § 24-72-202(7). The majority further omits the legislature's plainly stated intent in using and defining the term "writings": "to cover all things that could possibly be considered records of an agency." OPRC at xiv (emphasis added).
Against this backdrop, the legislature's use of the term "writings" in no way implies an intent to narrowly limit the seope of the term "made." Moreover, the legislature expressly disclaimed such an implication, stating an intent "to define the term ['public records'] very broadly" by selecting CORA's "made, maintained, or kept" terminology, noting that a broad definition "is in keeping with the general concept of freedom of information" and is necessary to distinguish other definitions of "public records" that were "restricted to such items as formal records of completed transactions and records required by law to be kept." Id. at xiti-xiv (emphasis added). This sweeping language is an unqualified endorsement of the legislature's intent to include within the scope of "made" public records more than merely rote inserip-tions by public officials and their subordinates describing routine governmental happenings. It suggests, rather, that where a public official knowingly causes a record to be made in his official capacity about his official acts, that the record becomes the public's business.3
The majority implies that a public official is necessarily a cause-in-fact of any memori-alization of his conduct and that defining the term "made" exclusively in terms of causation would improperly designate private writings by third parties that happen to memorialize official conduct as "made" public records. See maj. op at 1091. I agree that a proximate-cause limitation is implicit in CORA, which obliges only public entities and their agents to disclose records of official conduct, not private third parties who make such records on their own accord. For example, it would be entirely sensible to exclude records associated with the telephone accounts of the people to whom Gov. Ritter *1097spoke, since he presumably had no control over or specific knowledge of the creation of those records.
To the extent that the majority seeks to establish this limitation by defining "made" records as those writings which a public official "create[s] or fashions(s] or directs the] creation or fashioning of," the definition would not necessarily contradict the legislature's intent. But the majority's application of the definition to the facts of this case suggests a far more substantial and troublesome restriction on the scope of "made" public records.
In particular, the majority acknowledges the Post's allegation that the phone bills at issue are "generated as a byproduct and contemporaneous records of the conduct of public business" and that Gov. Ritter made the corresponding phone calls with "both knowledge and intent that the phone company providing the service [would] automatically generate a record" of the call. Maj. op. at 1092 & n. 2. Yet, the majority concludes that "[mJaking a phone call does not amount to creating or fashioning the phone bills or directing the carrier to do so," and that "[alequiescence to the receipt of a bill does not equate to active participation in its creation." Id. (emphasis added).
It is unclear from the majority's analysis what distinguishes the type of "active participation" in a record's creation or fashioning that causes a record to be "made" under the majority's view of CORA from the type of merely passive participation in a record's creation or fashioning that leaves the record outside the scope of the statute. More importantly, the majority fails to articulate why such a distinction is warranted or appropriate in light of the legislature's plainly stated intent to conceptualize "public records" in the broadest possible terms.
In any case, the Post did not allege that Gov. Ritter participated in the creation or fashioning of the records in some esoterically attenuated fashion. Rather, the Post alleged, and Gov. Ritter stipulated, that he: (a) signed up for a personal cell phone plan; (b) placed phone calls on the cell phone in his official capacity as governor during which he discussed official business; (c) received, viewed, and paid an itemized bill that included the numbers dialed, the date and time, and various other information about each of the calls; and (d) with full knowledge that making similar phone calls in the future would necessarily generate identical records of those calls on future bills, continued to make phone calls and receive bills with predictable records of the calls.
By doing so, Gov. Ritter actively "directed" his cell phone provider to "create" and "fashion" the records of the calls, thus satisfying the majority's proffered definition of the term "made." And because the Post seeks only records of calls directly connected to Gov. Ritter's official business and does not object to the redaction of any records of calls made in a non-official capacity, the records at issue are necessarily connected to Gov. Rit-ter's exercise of functions required by his position as governor. Accordingly, the Post sufficiently alleged that Gov. Ritter "made" the records at issue in his official capacity.
B. Gov. Ritter's Phone Bills as "Kept" Public Records
Turning to the Post's second theory, the majority correctly concedes, as both parties do, that Gov. Ritter "kept" the records under the meaning of CORA. Maj. op. at 1092-98. Nevertheless, the majority concludes that the Post did not sufficiently allege that Gov. Rit-ter kept the records in his official capacity, rather than in his private capacity, as required for the records to be public under CORA. Id. at 1098. The majority reaches this conclusion by setting a virtually impossible-to-satisfy legal standard for "public records."
In its proposed amended complaint, the Post alleged that Gov. Ritter kept the phone records at issue bearing in mind the possibility that they could one day be used by him or other state officials to exonerate him against charges of misconduct. The Post further alleged that Gov. Ritter's cell phone was on a flat-rate plan for which itemized call listings had no bearing on how much he paid, and therefore that he had no personal reason to keep the itemized listings.
*1098The majority acknowledges and rejects these allegations, holding that CORA requires "more than 'an alleged potential future official use.'" Maj. op. at 10983 (quoting Denver Post Corp. v. Ritter, 230 P.3d 1238, 1244 (Colo.App.2009)). The majority then notes, based on Gov. Ritter's stipulations to the trial court, that the only plausible reason for Gov. Ritter to keep the phone bills at issue-namely, to pay them-was personal, not official. Id. at 1098. On those bases, the majority proceeds to conclude that the Post's complaint did not sufficiently allege that the bills were likely public records. Id.
Contrary to the majority's conclusion, Gov. Ritter's proffered personal reason for keeping the phone bills is wholly irrelevant to the issue of whether the Post's proposed amended complaint alleged facts sufficient to conclude that the bills were likely public records under CORA. At most, that reason raises a dispute over whether Gov. Ritter actually kept the records in his official capacity. At the motion-to-dismiss stage of litigation, such factual disputes are not within the scope of our inquiry. Rather, we must simply decide whether the Post's allegations, taken as true, sufficiently allege that the phone bills at issue are likely public records. Accepted as true, the Post's allegations plainly demonstrate that Gov. Ritter kept the phone bills at issue in his official capacity.
Moreover, the majority's "more than 'an alleged potential future official use'" requirement effectively eliminates the possibility that any CORA plaintiff could sufficiently allege that a public official likely "kept" records in his official capacity, unless the official manifests an obvious intent to keep them in that capacity. This requirement, in conjunction with the majority's narrow construction of "made" records, permits a public official to: (a) generate mixed records of his personal and official conduct; (b) store them at home and deny his colleagues access to them; (c) prevent CORA disclosure of the records simply by asserting a plausible reason to keep the records in his personal capacity; and (d) retain the right to someday assert the records in his official capacity if they have exeulpatory value.
By promulgating this requirement, the majority effectively encourages public officials to intermingle records of their official conduct with records of their personal conduct by granting them the sole discretion to determine whether and, if so, when to release such records to the public. That result could not be more plainly contrary to the legislature's intent to make non-disclosure of official records a rare exception to CORA's rule of transparency and to place a high burden on officials seeking to prevent disclosure of such records.
III. Conclusion
While we should not discourage public officials from recognizing the efficiency and convenience of using a single device to conduct both personal and official calls, neither should we allow them to use that efficiency and convenience as an excuse to shield records of their official conduct from the citizens on whose behalf they serve. The Post sufficiently alleged that Gov. Ritter likely made and kept the phone records requested by the Post in this case in his official capacity, and the records were therefore likely public records under the meaning of CORA. Accordingly, the trial court's dismissal of the Post's complaint was unwarranted under CORA and Wick, and I would reverse the judgment of the court of appeals on that basis. Because the majority reaches the opposite result by interpreting CORA in plain contravention of the legislature's intent, I respectfully dissent.
I am authorized to state that Justice EID joins in this dissent.
Justice EID, dissenting.
I join the dissent. I write separately merely to emphasize that this case involves records of phone calls made by a public official conducting official business. Those records may be "kept" under the CORA statute for a variety of reasons, including, as the official asserts in this case, as proof of payment of the bill. However, common sense tells us that the phone records may also be kept for the purpose of maintaining a call log, so that it can be determined-perhaps at a date far into the future-who the *1099official called. The fact that the official in this case stored the records at home does not change that result. Accordingly, I respectfully dissent.

. The Post made the request for Gov. Ritter's personal cell phone bills because he chose to make a substantial majority of his telephone calls related to official state business on his personal cell phone, for which the state did not reimburse him, rather than on his state-provided cell phone, records of which the state's previous governor had regularly turned over to members of the press under CORA.


. Section 24-72-202(6)(a)(II) also contains several exceptions not relevant here.


. Of course, the public interest in the disclosure of that record must be balanced against the official's personal privacy interests in the record. Wick, 81 P.3d at 364-66. Those privacy interests, however, do not bear on whether or not a record is "made," but rather on whether it was "made" in an official or private capacity. See id. at 365 (citing Downing v. Brown, 3 Colo. 571, 590-91 (1877)). That inquiry is not at issue in this context because the Post only requested records of phone calls relating to official business, which Gov. Ritter necessarily made in his official capacity.